United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Westbury, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-711
Issued: March 18, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On February 12, 2014 appellant filed a timely appeal from an August 19, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an emotional
condition in the performance of duty on December 20, 2011.
FACTUAL HISTORY
On December 30, 2011 appellant, then a 31-year-old air traffic control specialist, filed a
claim for traumatic injury (Form CA-1) alleging that on December 20, 2011 he suffered “stress”
1

5 U.S.C. §§ 8101-8193.

as a result of an “aircraft accident.” He stopped work on December 20, 2011 and received
continuation of pay beginning that date.
On January 4, 2012 OWCP requested that appellant provide further description of the
December 20, 2011 accident and indicate whether he was responsible for controlling the aircraft
involved in the accident. Appellant was also asked to submit a detailed medical report from a
psychiatrist or clinical psychologist.
In a January 13, 2012 statement, appellant indicated that on December 20, 2011 he was
involved with the crash of aircraft N731CA which departed Teterboro airport at approximately
2:50 p.m. and crashed at approximately 3:05 p.m. The aircraft was switched to his frequency
when it had climbed to 10,000 feet and he aided the pilot of the aircraft to 14,000 feet. Appellant
issued reports of icing at 14,000 feet, and between 15,000 and 17,000 feet, and aided the pilot of
the aircraft to 17,000 feet after the next controller from the New York Air Route Traffic Control
Center (hereinafter New York Center) “took the handoff.”2 Another controller came to relieve
him of his position “almost right after” the handoff so that he could go on break. Appellant
stated that, when he returned from his break, his supervisor advised him about the crash of an
aircraft he had been assisting, and he stated that “it was all over the news with definite fatalities.”
His supervisor placed appellant in a data position after witnessing his reaction to learning about
the crash. Appellant then watched the radar replay and learned that the aircraft “fell right out of
the sky” while the New York Center was assisting the pilot climb above 17,000 feet. He found
out from newscasts that five people were killed in the crash, including a mother and three
children, and that icing had been reported as the probable cause of the crash. Appellant stated
that since the crash he has been overwhelmed by feelings of guilt, anxiety, doubt, and
sleeplessness.
In a December 22, 2011 report of initial examination, Dr. Bruce S. Herman, an attending
clinical psychologist, provided a description of the December 20, 2011 aircraft crash. Appellant
reported that he ruminated about the crash which occurred shortly after he handed off
responsibility for the aircraft. Dr. Herman diagnosed acute nonspecific reaction to stress and
indicated that appellant would be seen in psychotherapeutic sessions to help him recover from
the effects of the December 20, 2011 incident. The record contains other reports of Dr. Herman,
including a form for authorization for examination and/or treatment (Form CA-16) completed on
January 26, 2012. Dr. Herman indicated that appellant could return to his regular work on
January 27, 2012.3
By letter dated January 19, 2012, an employing establishment official indicated that on
December 20, 2011 appellant worked the aircraft in the space of the New York Terminal Radar
Approach Control (TRACON) and transferred control of the aircraft to the New York Center.
The official stated that, prior to any known issues concerning the aircraft, appellant was relieved
by another controller who actually spoke to the New York Center with regard to the aircraft’s
descent.
2

Appellant indicated that he advised the pilot about the handoff before he carried it out and the pilot responded
that “it would not be a problem.”
3

The record reflects that appellant returned to full duty on January 27, 2012.

2

By decision dated February 8, 2012, OWCP denied appellant’s emotional condition claim
because he had not established a compensable employment factor. It noted that on December 20,
2011 the aircraft did not crash while it was under his control and, therefore, he was not in the
performance of duty at that time. OWCP stated, “[l]earning that a plane you were controlling
crashed after you were no longer responsible for controlling the plane does not involve the
performance of your duties.”
Appellant requested a hearing with an OWCP hearing representative. During the
May 30, 2012 hearing, he testified that he had instructed the aircraft to climb to 14,000 feet, put
the pilot on course, and issued him reports of light icing at 14,000 feet and moderate icing at
15,000 to 17,000 feet. Appellant discussed his communications with the pilot and described how
he handed off responsibility for the aircraft to the New York Center and then aided the pilot’s
climb to 17,000 feet.4 He noted that, several moments after carrying out these actions, he was
relieved of his position and went on break. Appellant stated, “I came back from break later on
and my supervisor broke the news to me…. He told me there was [sic] definite fatalities and
they crashed on Route 287.” He indicated that he later learned that the aircraft climbed to 18,000
feet and then “dropped straight out of the sky.”
In a June 26, 2012 statement, Peter Goodwin, operations manager of the New York
TRACON, stated that appellant was on break and was not working the radar position at the time
of the aircraft accident on December 20, 2011. He noted that, although appellant did work the
aircraft prior to the incident, he had already transferred the aircraft to a radar controller at the
New York Center prior to the crash. Mr. Goodwin stated that the New York Center was actually
working the aircraft at the time of the accident and that another air traffic controller at the New
York TRACON, Tanya Soni, was working the radar position that appellant had left. Appellant
transferred communications with the aircraft to the New York Center at 2:58 p.m. and 23
seconds and the pilot acknowledged this transfer 5 seconds later. Mr. Goodwin indicated that,
shortly thereafter, appellant transferred responsibility for the radar position to the second radar
controller and he went on break. Ms. Soni then began communications with the other aircraft in
the airspace. She was working the radar position when the New York Center called to ask about
the aircraft. Ms. Soni observed the radar scope as the aircraft descended during the time
appellant was on break and the accident occurred at approximately 3:05 p.m.
In a June 26, 2012 letter, appellant’s representative at the time argued that he had
established a compensable work factor because he was on duty at the time that he learned of the
aircraft crash on December 20, 2011. In a letter dated June 29, 2012, the employing
establishment official stated that appellant was not working the aircraft at the time the
December 20, 2011 accident occurred and asserted that, therefore, he did not sustain an injury in
the performance of duty.
In an August 8, 2012 decision, the hearing representative affirmed its February 8, 2012
decision on the basis that, although appellant was performing duties related to the aircraft shortly
before the accident occurred, he was performing those duties and was not present at the time of
the crash, did not witness the crash, and was only told of the crash after it occurred.
4

Appellant indicated that the New York Center was responsible for the airspace above 17,000 feet.

3

In a May 17, 2013 letter, appellant requested reconsideration of his claim and argued that
coverage of his claimed injury was supported by the Board case of A.C.5 in which the claimant
was working on a radar and became aware of a potential conflict with two aircraft converging on
the radar.
By decision dated August 19, 2013, OWCP denied modification of its August 8, 2012
decision, noting that the evidence of record showed that appellant was not in the performance of
duty on December 20, 2011. It noted that the facts of A.C. could be distinguished from the facts
of appellant’s case and stated:
“You were not responsible for monitoring the radar, you were not in the control
room, you did not witness the crash, and you were not even aware of the crash
when it occurred. You were only told of the crash after the fact. When you were
relieved of the responsibility of guiding the planes that crashed, there were no
known issues.”
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including the fact that the individual is an employee of the United States within the
meaning of FECA and that the claim was timely filed within the applicable time limitation
period of FECA, that an injury was sustained in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.6 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,8 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA. There are situations where an injury or
illness has some connection with the employment, but nevertheless does not come within
coverage under FECA.9 When an employee experiences emotional stress in carrying out his or
her employment duties and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability

5

Docket No. 12-1050 (issued December 28, 2012).

6

J.B., Docket No. 14-993 (issued January 27, 2015).

7

R.C., Docket No. 14-1964 (issued January 22, 2015).

8

28 ECAB 125 (1976).

9

Robert W. Johns, 51 ECAB 137 (1999).

4

results from his emotional reaction to a special assignment or other requirement imposed by the
employing establishment or by the nature of the work.10 In contrast, disability is not covered
when it results from such factors as an employee’s frustration in not being permitted to work in a
particular environment or to hold a particular position.11
Congress, in providing for a compensation program for federal employees, did not
contemplate an insurance program against any and every injury, illness, or mishap that might
befall an employee contemporaneous or coincidental with her employment; liability does not
attach merely upon the existence of any employee/employer relation.12 FECA provides for the
payment of compensation for disability or death of an employee resulting from personal injury
sustained while in the performance of duty; the term in the performance of duty has been
interpreted to be the equivalent of the commonly found prerequisite in workers compensation
law, arising out of and in the course of employment.13 In addressing this issue, the Board has
stated:
In the compensation field, to arise out of and in the course of employment, in general, an
injury must occur -(1) at a time when the employee may reasonably be said to be engaged in his
employer’s business;
(2) at a place where he may reasonably be expected to be in connection with the
employment;
(3) while he was reasonably fulfilling the duties of his employment or engaged in
doing something incidental thereto.14
This alone is not sufficient to establish entitlement to benefits for compensability. The
concomitant requirement of an injury arising out of the employment must be shown and this
encompasses not only the work setting but also a causal concept, the requirement being that the
employment caused the injury. In order for an injury to be considered as arising out of the
employment, the facts of the case must show some substantial employer benefit is derived or an
employment requirement gave rise to the injury.15

10

See supra note 8.

11

S.B., Docket No. 14-1423 (issued November 21, 2014).

12

Christine Lawrence, 36 ECAB 422 (1985).

13

James E. Chadden, Sr., 40 ECAB 312 (1988).

14

S.L., Docket No. 14-1591 (issued December 24, 2014).

15

C.M., Docket No. 14-116 (issued July 2, 2014).

5

ANALYSIS
The Board finds that appellant’s claimed traumatic injury on December 20, 2011 did not
occur in the performance of duty. Appellant alleged that he developed an emotional condition
following the crash of an aircraft he had directed and handed off to another control tower. On
December 20, 2011 he was not responsible, as part of his job duties, for monitoring the airplane
at the time of the crash. Appellant did not witness the airplane crash as he was on break at the
time and he only learned of the crash after the fact. At the time, he was relieved of responsibility
for monitoring the airplane, he had no outstanding responsibilities with respect to the airplane.
While he earlier had responsibility for the airplane, appellant was not carrying out any work
duties with respect to the airplane at the time of the crash on December 20, 2011.
The facts of this case are similar to but distinguishable from M.L.,16 in which an air traffic
controller alleged that he sustained an emotional condition when an aircraft, over which he had
relinquished control to another airport, crashed. In M.L., the employee was on duty, was
monitoring the radar screens, and observed airplane squawking and emergency code activity on
the radar screen regarding the plane over which he had just relinquished control. He called the
other airport to question what he just saw. Following the incident, appellant was required to
complete paperwork. The Board found that, although he had relinquished control, he was
actively involved in trying to locate the distressed airplane and offering assistance to the other
airport. The employee’s emotional condition was found to be a reaction to regular or specially
assigned duties. The Board noted that it was not a situation where the employee was simply
standing near the radar and witnessed a stressful incident. In the present case, unlike in M.L.,
appellant had no further contact with the plane, did not witness any activity on the radar screen
regarding the distress of the aircraft prior to its crash, and was on break at the time of the crash.
The Board finds that this case is distinguishable from M.L.
The facts in this current case are also distinguished from A.C.,17 in which the claimant
was working on radar and became aware of a potential conflict with two aircraft converging on
radar. The employee took action to separate them. The Board noted the potential for a collision
based on the speed and direction of two planes and the employee’s responsibility for monitoring
live aircraft traffic on radar. The employing establishment later informed the claimant in a
disciplinary letter that it was his obligation to take action even if the ultimate responsibility for
such action was with another radar center. The Board found that the claimant was performing
his regular duties under Cutler18 when the potential collision arose. The incident arose in the
performance of duty and was a compensable employment factor. In the present case, there is no
evidence of record that appellant had responsibility to take any action regarding the plane that
subsequently crashed while attempting to land. There is no evidence that he was in contact with
the other tower or the pilot or that his duties required him to assist.

16

Docket No. 12-354 (issued February 26, 2013).

17

See supra note 5.

18

See supra note 8.

6

In L.G.,19 an employee, as in the instant case, had no operational responsibilities for the
aircraft involved in a potential crash situation. He was present in the control room, but was not
operating the radar or responsible for the operation of the radar at the time of the incident
involving two aircraft. The Board held that the incident was not in the performance of duty or a
compensable factor of employment. As noted, appellant had no operational responsibilities for
the aircraft and was not the responsible air traffic controller at the time of the crash. While he
learned of the crash during his shift on December 20, 2011, this knowledge was reported to him
by his supervisor after the fact and the nexus to performance of duty was not present. The Board
found that, as in the case before the Board, the incident did not arise out of his assigned duties
and his emotional reaction was not in the performance of duty.
The facts of the present case are also similar to those of M.P.,20 in which the Board did
not find a compensable factor in the performance of duty. The employee cleared a departing
aircraft out of Fort Pierce Airport, climbed the aircraft to the requested altitude, and turned the
plane on course. She handed the aircraft off to Orlando Approach Control. The airplane then
crashed killing all three persons on board. The employee’s supervisor informed the employee of
the crash during her shift on the date of the crash and she continued working until the end of her
shift. Several days later, the employee completed an official statement regarding the aircraft that
crashed and learned additional details about the persons involved in the crash. In the present
case, appellant also handed the aircraft off to another responsible party prior to the crash. He,
like the employee in M.P., was not handling the aircraft at the time of the crash and was not in
the performance of duty at that time.
The Solicitor of the Department of Labor submitted a May 23, 2014 memorandum in
justification of OWCP’s August 19, 2013 decision. The Solicitor argued that the December 20,
2011 accident did not constitute a work factor because appellant had handed off responsibility
for the aircraft that crashed and was not on duty at the time of the accident. The Board notes that
the Solicitor properly characterized the relevant precedent and applied it to the facts and
circumstances of the present case.
For these reasons, appellant did not meet his burden of proof to establish an injury in the
performance of duty on December 20, 2011.21 He may submit new evidence or argument with a
written request for reconsideration to OWCP within one year of this merit decision, pursuant to
5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.

19

Docket No. 09-276 (issued August 11, 2009).

20

Docket No. 14-1172 (issued October 14, 2014).

21

The Board notes that where an employing establishment properly executes a Form CA-16 which authorizes
medical treatment as a result of an employee’s claim for an employment-related injury, the Form CA-16 creates a
contractual obligation, which does not involve the employee directly, to pay for the cost of the examination or
treatment regardless of the action taken on the claim. See Tracy P. Spillane, 54 ECAB 608 (2003). The period for
which treatment is authorized by a Form CA-16 is limited to 60 days from the date of issuance, unless terminated
earlier by OWCP. See 20 C.F.R. § 10.300(c). The record is silent as to whether OWCP fulfilled its obligation to
pay for the cost of appellant’s examination or treatment for the period noted on the form.

7

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish an emotional
condition in the performance of duty on December 20, 2011.
ORDER
IT IS HEREBY ORDERED THAT the August 19, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 18, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

8

